EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rebecca Rudich on 6/11/2021.

The application has been amended as follows: 
1. A system for capturing physiological state of a user at or around a peripheral IV catheter insertion site, the system comprising: 
	a plurality of wearable sensors[[,]]; 
	an off-body processor in wireless electrical communication with the wearable sensors, wherein the off-body processor has a memory having stored therein an algorithm comprising instructions that when executed by the processor process sensor data collected from the plurality of wearable sensors and [[to]] identify [[the]]a presence of extravascular fluid associated with IV infiltration, and 
	an indicator in electrical communication with the processor and configured to provide an indication of the presence of extravascular fluid; 	
	wherein a first sensor of the wearable sensors is one of a motion sensor, a position sensor, [[and]]or an inertial measurement sensor, wherein a second sensor of the wearable sensors continuously measures electrical bioimpedance (EBI), 
	wherein the algorithm detects a false positive identification of the presence of extravascular fluid based on a n artifact in a 
3. The system of claim 2, the EBI system uses 
5. (Previously Presented) The system of claim 2, wherein the system is configured to monitor [[the]]a current injected through the electrodes of the EBI system and shut down the current if the current amplitude exceeds predefined limits.
6. (Previously Presented) The system of claim 2, wherein the system is configured to automatically adjust [[the]]an amplitude of [[the]]a current injected by the EBI system per user in order to maximize resolution and use of dynamic range.
13. The system of claim 1, wherein the EBI system includes multiple electrodes and acquires EBI measurements the multiple electrodes.
23. The system of claim 1, wherein the algorithm adjusts measurements of the third sensor in which the physiological state is influenced by limb movement,


Claim 26, 32-42 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not reasonably teach, suggest or render obvious, either alone or in combination, claim 1 as presented above and taken as a whole.  The closest prior art is US 2003/0216663 by Jersey-Willhun yet it does not teach the detection of a false positive identification of the presence of extravascular fluid based on a measurement of the first sensor indicative of an artifact in a reading of at least one of the second sensor and the third sensor, in combination with the other limitations presented in Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179.  The examiner can normally be reached on M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792